Citation Nr: 1726913	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-11 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a headache disability, to include chronic headaches and migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1990 to May 1991 and July 2004 to January 2006.

This matter comes before the Board of Veterans Appeals (Board) from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran appeared at an April 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran seeks entitlement to service connection for a headache disability, to include chronic headache and migraines.  The Veteran attributes his current headaches to hitting his head on a truck during his deployment to Iraq in March 2005.

In April 2014, the Board found that new and material evidence was present to reopen the Veteran's claim for entitlement to service connection for a headache disability but denied it on the merits.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) and in a March 2015 Joint Motion for Partial Remand, the Court vacated and remanded the April 2014 Board decision to the extent that it denied the Veteran's claim for a headache disability.  

The Court found that the Board's reliance on the July 2010 examination report was erroneous because the examiner failed to discuss a January 2010 treatment note that stated that the Veteran was at that time experiencing headaches that started in the neck/occipital area and came around mostly on the left side.  The Board notes that the Joint Motion's description of the January 2010 record appears to be in fact a March 2010 treatment record and will be addressed with the correct date of March 2010 going forward.  

The Court held that this report of headaches affecting the occipital portion of the head potentially suggested that the Veteran was experiencing headaches similar to those found to be "closely related to service and likely post-traumatic in origin" as the March 2006 VA examiner found.  In December 2015, the Board thereby remanded the matter instructing the RO to obtain an addendum opinion from the same, or another qualified  medical professional addressing whether it is at least as likely as not that the Veteran's headache condition is related to service and to specifically address the Veteran's March 2010 reports of headaches in the occipital area.  

In December 2016, the Board again remanded this matter and a medical opinion was obtained in April 2017.  However, the April 2017 medical professional failed to address the Veteran's statements in the March 2010 treatment note regarding his headaches starting in his neck/occipital area.  As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, in accordance with Stegall, a remand for full compliance with the Board's prior remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to a qualified medical professional to obtain a new medical opinion regarding the etiology of the Veteran's headaches.  A new examination should only be performed if the medical professional providing the opinion determines it is necessary.  

The entire claims file and all pertinent records must be made available and reviewed by the medical professional designated to provide the requested opinion.  The medical professional must presume that the Veteran is a credible historian and is informed that he or she cannot rely solely on the absence of evidence in the Veteran's service treatment records as a basis for a negative medical opinion.

After reviewing the record, and with consideration of the Veteran's lay statements, the medical professional should address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's headaches are related to his active duty service.  

In providing this opinion, the medical professional must specifically discuss the March 2010 VA treatment note documenting that the Veteran experienced headaches in the occipital area of his head and provide an opinion on whether or not these headaches suggest that the Veteran was experiencing headaches similar to those previously noted to be likely post-traumatic in origin.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

2.  If the examiner feels an examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

3.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



